               Case 1:20-mj-00527-SJB ECF No. 1, PageID.1 Filed 12/11/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                  Western District
                                                __________ Districtofof
                                                                      Michigan
                                                                        __________

                  United States of America                          )
                             v.                                     )
                                                                    )       Case No.   1:20-mj-527
                                                                    )
                        Hasan Zahdeh                                )
                                                                    )
                                                                    )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of           September 2017 to the present         in the county of              Muskegon          in the
     Western           District of         Michigan             , the defendant(s) violated:

            Code Section                                                      Offense Description
29 U.S.C. § 501(c)                            Embezzlement of Union Funds




         This criminal complaint is based on these facts:




             Continued on the attached sheet.

The Court processed the complaint remotely. The Court
verified the Affiant's identity (by AUSA confirmation and
                                                                                               Complainants signature
through Affiant self-identification). Affiant attested to the
affidavit and complaint via telephone, which the AUSA                                  Sandra Pons - Senior Investigator
transmitted by remote electronic means (e-mail). The Court
                                                                                                Printed name and title
signed the original complaint and transmitted a correct copy
of same to the Applicant, via the AUSA, by remote electronic
means (e-mail). The process complied with Rules 3 and 4.1.


Date:
                                                                                                  Judges signature

City and state:       Grand Rapids, Michigan                                Sally J. Berens, U.S. Magistrate Judge
                                                                                                Printed name and title
